Citation Nr: 1431135	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision by the above Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.

In March 2013, the Veteran testified in a Board hearing in Washington, DC before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  In this regard, in the November 2010 Statement of the Case, the Home Loan Eligibility Center identified the issue on appeal as whether new and material evidence has been received to reopen a claim of entitlement to VA home loan guaranty benefits; however, the Veteran submitted a timely Notice of Disagreement in March 2010 regarding the February 2010 decision.  He subsequently perfected the appeal in November 2010.

Also in this regard, the Board notes that the claim number identified during the March 2013 Board hearing, as well as in various documents in the claims file, differs from the claim number in the Veterans Appeals Control and Locator System (VACOLS).  After ensuring the proper file is associated with the proper appellant and for consistency, the Veteran's claim number will be used as listed in VACOLS.

In a September 2013 decision, the Board denied the claim for eligibility for VA home loan guaranty benefits.  The Veteran appealed the September 2013 Board decision denying the claim for eligibility for VA home loan guaranty benefits to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the claim for eligibility for VA home loan guaranty benefits to the Board in accordance with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had active service in the United States Air Force during the Korean conflict from November 2, 1951 to February 14, 1953, a period of 470 days.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits have been met.  38 U.S.C.A. §§ 3701, 3702 (West 2002 & Supp. 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal for eligibility for VA home loan guaranty benefits has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Eligibility for VA Home Loan Guarantee

The Veteran seeks basic eligibility for VA home loan guaranty benefits as found at Chapter 37, Title 38, United States Code.  A veteran is eligible for housing loan benefits if that veteran meets certain requirements.  38 U.S.C.A. §§ 3701, 3702.  As pertinent to this case, the term "veteran" includes an individual who served on active duty for 90 days or more during World War II, the Korean conflict or the Vietnam era; a veteran who after September 15, 1940, was discharged or released from a period of active duty for a service-connected disability; a veteran who served after July 25, 1947 for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable, or has served more than 180 days in active duty status.  38 U.S.C.A. § 3702(a)(2).

While VA initially denied eligibility for VA home loan guaranty benefits in the February 2010 administrative decision based on the Veteran's character of discharge, the Veteran's service meets the criteria under 38 U.S.C.A. § 3702(a)(2)(A).  The Veteran served on active duty for 90 days or more during the Korean conflict.  According to the DD Form 214, the Veteran had active service in the United States Air Force during the Korean conflict from November 2, 1951 to February 14, 1953, a period of 470 days.  For this reason, the Veteran is eligible for VA home loan benefits.  


ORDER

The appeal for eligibility for VA home loan guaranty benefits is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


